PER CURIAM.
The only issue in this appeal is whether appellant, Alan L. Feuer, received an order entered by a hearing officer in connection with appellant’s request for a hearing regarding his claim' for benefits filed with the Florida Department of Children and Families (“DCF”). Appellant claims that he did not receive the subject notice and DCF correctly argues that appellant is presumed to have received the notice because it was mailed to him in conformity with the systematic business practice of the Office of Appeal Hearings. Although the presumption does apply, it is a rebutta-ble presumption, and appellant is entitled *444to an evidentiary hearing on the issue of whether he received notice of the issuance of the order. See Reich v. Dep’t of Health, 868 So.2d 1275 (Fla. 1st DCA 2004).
Reversed and remanded for further proceedings.